Fein, J. (concurring).
I concur that the order appealed from should be affirmed. The arbitrator did not review the president’s "academic judgment” in violation of subdivision (b) of section 20.5 of the agreement which provides: "For purposes of this sub-paragraph, 'academic judgment’ shall mean the judgment of academic authorities (including faculty, as defined by the Bylaws, and the Board) (1) as to the procedures, criteria and information . to be used in making determinations as to appointment, reappointment, promotions, and tenure and (2) as to whether to recommend or grant appointment, reappointment, promotions and tenure to a particular individual on the basis of such procedures, criteria and information.” The arbitrator made clear that in his view the stated criteria set forth in the president’s belated statement of reasons constituted "an arbitrary application of Board policy on reappointments and the role of personnel and budget committees, academic review committee and the President of the College in such decisions.” Albeit the arbitrator commented critically on the reasons given by the president for the action, this was only in the context of his *750finding, as authorized under the provisions of section 20.5 (subd [b], par [iii]), that the determination "in respect of the appointment, reappointment, promotion or tenure of a particular individual in fact constituted an arbitrary or discriminatory application of the Bylaws or written policies of the Board.” Conferring such power on an arbitrator does not violate public policy (Matter of Port Jefferson Sta. Teachers Assn. v Brookhaven-Comsewogue Union Free School Dist., 45 NY2d 898).